—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 19, 1993, convicting defendant upon *936his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
We reject defendant’s claim that the concurrent sentences of 1 to 3 years in prison with a $1,000 fine that he negotiated should now be reduced in the interest of justice. These sentences were within statutory guidelines and defendant received a substantial benefit by pleading as he did in satisfaction of all charges. Under the circumstances presented here, we find no reason to disturb the disposition rendered by County Court.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.